Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed after the mailing date of the Non-Final Rejection on 09/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 2 and 10 have been canceled, claims 7-9 and 17 have been withdrawn, and new claims 18-21 have been added. Claims 1, 3-6, 11-16, and 18-21 are under examination in the instant office action. It is noted that the status of claim 17 is incorrectly stated as “(Previously Presented)”. It should be corrected as “(Withdrawn)”.  

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections and objection. The text of the sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objection
Claim 18 is objected to because of the following informalities: there is an extra “,” between “53” and “%” in the last line. Appropriate correction is required.

Claim 1, 3-6, 11-14, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scher et al. (US 5,846,554) as evidenced by Scher (US 4,285,720) and Itoh et al. (US 2005/0009834 A1).
Scher et al. teach compositions comprising microcapsules containing a biologically active pyrethroid lambda-cyhalothrin (exemplified and claimed), US 4,285,720 with a wall content being from about 4 to about 15% by weight and exemplified in example 1 a composition comprising microcapsules from droplet size of 3.0±1 μm and the weight percentage of microcapsule in the composition (construed as all components in the organic phase) is calculated to be 55.8% (adding all components except water) and the weight percentages of isocyanates wall content and lambda-cyhalothrin based on the weight of microcapsules and a bactericide (construed as all components except water) and the weight percentage of TiO2 with particle size of 0.3 μm based on the weight of microcapsules (construed as all components except water) are calculated to be 6.8% by weight, 41.8% by weight, and 4.3% by weight (3.8/55.8=6.8%, 23.3/55.8=41.8%, and 2.4/55.8=4.3%), respectively, (entire reference, especially abstract, column 3, line  8-22 and 41-65, column 5, line 50 through column 6, line 10, column 6, line 33-36, line 50-67, and claims 1, 6, 7, 12, and 13). US 4,285,720 discloses isomeric mixture of toluene of 80% 2,4-isomer and 20% 2,6-isomer and exemplified as mixture of PMPPI and TDI with a 1:1 weight ratio in example III (entire reference, especially example III).
According to Itoh et al. azoxystrobin is an antibacterial agent (paragraph 314).
Scher et al. do not teach the exact same weight percentage of microcapsules in a composition and wall content of each microcapsule (instant claim 18).
This deficiency is cured by a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 6.8% by weight taught by Scher et al. is very close to the claimed from 3.5-6% (the instant claim 18)  by weight and one skilled in the art would have expected them to have the same properties of protecting UV light sensitive pyrethroid lambda-cyhalothrin.

Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scher et al. (US 5,846,554) as evidenced by Scher (US 4,285,720) and Itoh et al. (US 2005/0009834 A1), as applied to claims 1, 3-6, 11-14, and 18-21, in view of Toledano et al. (US 2008/0254082 A1).
The teachings of Scher et al. (US 5,846,554) are discussed above and applied in the same manner.
Scher et al. (US 5,846,554) do not specify the composition further comprising thiamethoxam and lufenuron.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings of Scher et al. (US 5,846,554) and Toledano et al. to add lufenuron and thiamethoxam to the composition taught by Scher et al. (US 5,846,554) comprising lambda-cyhalothrin. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose as suitable insecticide for crop protection.  

Response to Applicants’ arguments:
Applicant’s arguments, filed on 12/23/2020, have been fully considered but they are moot in view of new ground of rejections. However the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue that Scher et al. (US 5,846,554) do not specify the ratio of PMPPI:TDI being taken from example III (with 1:1 PMPPI:TDI ratio) of Scher (US 4,285,720) while majority examples of Scher (US 4,285,720) do not have 1:1 PMPPI:TDI ratio and the active in example III of Scher (US 4,285,720)is not the claimed lambda-cyhalothrin.


Applicants further argue that WO 97/44125 teach away from PMPPI and TDI being 1:1 and table D from the instant specification demonstrates the unexpected toxicity of example 1 (1:1 ratio, inventive) in comparison to example A and B (1:30).
However, this argument is not deemed persuasive. First of all, WO 97/44125 is not a prior art in the rejections of record. 
Secondly, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. 
Thirdly, the reason that WO 97/44125 prefers a PMPPI and TDI ratio other than 1:1 is to have a quick lease (the 1st and 2nd full paragraphs on page 7) which does not teach away from Scher (US 4,285,720). Furthermore, table D is comparing 1:1 PMPPI and TDI ratio to 1:30 PMPPI and TDI ratio while examples III and VIII in Scher (US 4,285,720) having 1:1 PMPPI and TDI ratio and examples I, II, VI, VII, and IX-XIII in Scher (US 4,285,720) all have 2:1 ratio and none of them has 1:30 PMPPI and TDI ratio, i.e., not a true side-by-side comparison with the closest to prior art


Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612